Title: From Thomas Jefferson to ——, 4 January 1781
From: Jefferson, Thomas
To: Unknown



Sir
Jan. 4. 1781.

Baron Steuben asks the favor of you to appoint some confidential officer or gentleman to go immediately to Chesterfeild court house to take charge of the waggons which are there loaded with arms, conduct them up into the country under such orders as the Baron will give him, for which reason he must call on the baron immediately. I think some such person necessary at Westham. I am, Sir, your most obedt. servt.,

Th: Jefferson

